Citation Nr: 1416565	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  05-36 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for polysubstance abuse as secondary to service-connected thoracic scoliosis and/or cervical spine degenerative disc disease.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected thoracic scoliosis and/or cervical spine degenerative disc disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his brother


ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1985 to October 1988.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In a March 2005 rating decision, the RO denied service connection for hypertension.  In a September 2010 rating decision, the RO denied service connection for drug addiction and alcoholism.  This matter has since been transferred to the jurisdiction of the RO in Muskogee, Oklahoma.

The Veteran testified before an Acting Veterans Law Judge at a June 2011 RO (Travel Board) hearing.  A hearing transcript has been associated with the claims file.  In August 2013, the Board informed the Veteran that the Acting Veterans Law Judge who conducted the June 2011 hearing was no longer employed by the Board and advised him that he was entitled to another hearing.  The Veteran did not respond to that letter.  As such, the Board will adjudicate his claim based on the current record.

The claim for service connection for hypertension was previously before the Board in September 2008, September 2011, January 2013, and October 2013 and was remanded for additional development each time.

Similarly, the claim for service connection for polysubstance abuse was previously before the Board in September 2011, January 2013, and October 2013. The Board also remanded that claim for additional development.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for polysubstance abuse is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In a statement dated January 7, 2014, and received on February 11, 2014, prior to the promulgation of a decision, the Veteran requested a withdrawal of his appeal for the issue of service connection for hypertension.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  With respect to the issue of entitlement to service connection for hypertension, the Board notes that the Veteran has withdrawn that issue.  As such, no discussion of VA's duty to notify and assist regarding that issue is necessary.  

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In the present case, the Veteran has withdrawn his appeal on the issue of entitlement to service connection for hypertension; hence, there remain no allegations of errors of fact or law for appellate consideration as to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal, and it must be dismissed.


ORDER

The appeal as to the issue of entitlement to service connection for hypertension is dismissed.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As stated above, the Veteran's claim for service connection for polysubstance abuse was previously remanded by the Board in October 2013 for further development.  The Board instructed the AMC/RO to obtain a medical opinion as to whether the Veteran's service-connected thoracic scoliosis and/or cervical spine degenerative disc disease caused or aggravated his polysubstance abuse.  A VA medical opinion was provided in November 2013.  The examiner stated that the Veteran continued to carry the diagnosis of polysubstance dependency, in remission.  She opined that it is less likely than not that the Veteran's service-connected thoracic scoliosis or cervical spine degenerative disc disease caused or aggravated his polysubstance disorder.  In support of this conclusion, the examiner noted that the Veteran started using alcohol and drugs in high school and began abusing substances heavily when he first got to Korea because it was readily available.  She further stated:

Finally, although it is not uncommon for people to use alcohol and drugs to self medicate.  Not all people who have chronic pain become addicts.  Also, addiction is a progressive disease with or without chronic pain.  Therefore, there was no aggravation or causal relationship between his addiction and substance abuse.

The Board finds the November 2013 opinion to be inadequate as it is not supported by sufficient rationale and explanation.  The examiner noted that some people use alcohol and drugs to self-medicate and that not all people with chronic pain become addicts.  However, she did not explain how these statements supported her determination that the that the Veteran's polysubstance abuse was not caused or aggravated by his service-connected scoliosis or cervical spine degenerative disc disorder 

The Board also notes that the claims file contains a December 2011 VA examination report, which states that "[i]t is at least as likely as not that his service connected scoliosis may have aggravated his substance abuse, but by his own admission the physical pain from his scoliosis was not the only reason he used to excess in the military...."  However, the Board finds that the December 2011 VA opinion is inadequate for VA purposes because it is speculative.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion stating veteran "may have been having some symptoms of his multiple sclerosis for many years" could also be interpreted as "may not have" and therefore deemed too speculative).

The Board is obligated by law to ensure that the AMC/RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board finds the November 2013 medical opinion to be inadequate.  By failing to ensure that the Veteran was afforded an adequate examination, the AMC/RO did not substantially comply with the Remand directives.  The Board must again remand this claim for these actions to be accomplished.  Id. at 271.

The Board notes that although the AOJ has already associated more recent VA medical records, the Veteran receives continuing treatment from the North Texas VA Healthcare System.  The most recent records contained in the claims file are dated in December 2013.  Therefore, any VA treatment records dated from December 2013 to the present should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain VA treatment records from the North Texas VA Healthcare System dated from December 2013 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5104A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Afford the Veteran an examination by an appropriate VA examiner or specialist (other than the December 2011 and November 2013 examiners).  The claims file and a full copy of this REMAND must be made available to the examiner.  

The examiner must provide an opinion on the following:

(a)  Does the Veteran have a current diagnosis of polysubstance abuse?

(b)  Is it at least as likely as not that the Veteran's service-connected thoracic scoliosis and/or cervical spine degenerative disc disease caused or aggravated any diagnosed polysubstance abuse?

If the examiner finds that any polysubstance abuse was aggravated by a service-connected disability, the examiner should identify the baseline of severity of the current polysubstance abuse disorder prior to the onset of aggravation.  

If the examiner finds that any polysubstance abuse was aggravated by a service-connected disability, he or she should determine, if possible, to what extent it was aggravated beyond the natural progression of the disorder.  

For purposes of this analysis, "aggravation" is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process. 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

In rendering the above requested opinions, the examiner should review and consider the December 2011 and November 2013 examination reports.

A complete rationale should be given for all opinions and conclusions rendered.  If the examiner is unable to offer an opinion without resort to mere speculation, the examiner is asked to state the same and explain why an opinion would require speculation.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


